DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10,13-23 and 25-27 are pending in the instant application. Claims 1 and 14-16 are amended. Claims 11-12 and 24 are canceled and claims 25-27 are added. 

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2022 has been entered.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is being considered by the examiner.



Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 1, recites “the control signal”. However, claim 1 discloses “a first control signal” and  “a second control signal”. Applicant’s originally presented claim 12 disclose that “ the first control signal may be based on a user defined characteristic”. To clear any doubt to respect to which control signal claim 27 refers to, Examiner suggest amending to “the first control signal”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 10, 13-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Lee et al. (US 20180224963 A1, hereinafter Lee).

Regarding Claim 1, Tse teaches a method for configuring a plurality of virtual buttons on a device (see Abstract and para. [0003]. A method of providing virtual buttons in a device), the method comprising: 
receiving a first signal indicating a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
outputting a first control signal operable to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been engaged by a user of the device, outputting a second control signal operable to initiate a first haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044] and para. [0062]. Detecting a pressure applied to the one or more virtual buttons by the user, and executing a command corresponding to the pressure applied to the one or more virtual buttons. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example);
wherein the second signal is received based on detection of pressure at a location proximate to the virtual button (see Fig. 8D, para. [0007] and para. [0062]. Detects a pressure applied to the one or more virtual buttons by a user, and executes a command corresponding to the pressure applied to the one or more virtual buttons)
Tse does not explicitly teach wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen.
However, Lee teaches wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen, the pressure at a location proximate to the virtual button (see Figs. 2B-2D, Figs. 3A-3B, para. [0049]-[0051] and para. [0092]-[0094]. The processor 150 may determine whether pressure within the second specified range is sensed to one of graphic objects in operation 870. The second specified range may be, for example, a pressure range of the second threshold pressure (>the first threshold pressure) or more. If the pressure belonging to the second specified range is sensed to one of graphic objects, the processor 150 may execute a function corresponding to the graphic object to, which the pressure belonging to the second specified range is sensed, in operation 880). 
Tse and Lee are related to input devices and user interfaces, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would 

Regarding Claim 2, Tse  and Lee teach the method of claim 1.
Tse further teaches wherein the one or more virtual buttons operate through the use of one or more of: a capacitive sensor, a force sensor, a resistive deflection sensing array or an inductive sensor (see para. [0021]. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user).

Regarding Claim 3, Tse and Lee teach the method of claim 1.
Tse further teaches wherein the first haptic, visual or audible response is configured to indicate a location of the one of the plurality of virtual buttons (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user).

Regarding Claim 4, Tse and Lee teach the method of claim 3.
Tse further teaches wherein the second signal indicates that the one of the plurality of virtual buttons that is activated has been engaged by the user of the device in a first mode of engagement (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 5, Tse and Lee teach the method of claim 4.
Tse further teaches wherein the one of the plurality of virtual buttons is engaged in the first mode of engagement when the user touches the location of the one of the plurality of virtual buttons (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user. In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 10, Tse and Lee teach the method of claim 1.
see para. [0006], para. [0039]-para. [0040]. The selection of the virtual buttons may be done based on the application to be performed).

Regarding Claim 13, Tse and Lee teach the method of claim 1. 
Tse further teaches wherein the second signal is received from a touch screen controller (see Fig. 7, para. [0009], para. [0021]-[0024], para. [0049]-[0053] and para. [0075]. The one or more processors are configured to determine one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and provide one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user. Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user).

Regarding Claim 14, Tse teaches a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on a device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) is configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, output a second control signal operable to initiate output of a first haptic, visual or audible see para. [0007], para. [0044] and para. [0062]. Detecting a pressure applied to the one or more virtual buttons by the user, and executing a command corresponding to the pressure applied to the one or more virtual buttons. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example);
wherein the second signal is received based on detection of pressure at a location proximate to the virtual button (see Fig. 8D, para. [0007] and para. [0062]. Detects a pressure applied to the one or more virtual buttons by a user, and executes a command corresponding to the pressure applied to the one or more virtual buttons)
Tse does not explicitly teach wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen.
However, Lee teaches wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen, the pressure at a location proximate to the virtual button (see Figs. 2B-2D, Figs. 3A-3B, para. [0049]-[0051] and para. [0092]-[0094]. The processor 150 may determine whether pressure within the second specified range is sensed to one of graphic objects in operation 870. The second specified range may be, for example, a pressure range of the second threshold pressure (>the first threshold pressure) or more. If the pressure belonging to the second specified range is sensed to one of graphic objects, the processor 150 may execute a function corresponding to the graphic object to, which the pressure belonging to the second specified range is sensed, in operation 880). 
Tse and Lee are related to input devices and user interfaces, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method and user interface disclosed by Tse with Lee’s’ teachings of having a pressure threshold for activating a virtual button, since it would have further improved the user interface, reducing input errors by ignoring inputs that do not meet the pressure threshold and thus validating user selection.

Regarding Claim 15, Tse teaches an integrated circuit (see para. [0075]. integrated circuits ("ASICs")) comprising a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on a device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, outputting a second control signal operable to initiate output of a first haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044] and para. [0062]. Detecting a pressure applied to the one or more virtual buttons by the user, and executing a command corresponding to the pressure applied to the one or more virtual buttons. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example);
wherein the second signal is received based on detection of pressure at a location proximate to the virtual button (see Fig. 8D, para. [0007] and para. [0062]. Detects a pressure applied to the one or more virtual buttons by a user, and executes a command corresponding to the pressure applied to the one or more virtual buttons)
Tse does not explicitly teach wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen.
However, Lee teaches wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen, the pressure at a location proximate to the virtual button (see Figs. 2B-2D, Figs. 3A-3B, para. [0049]-[0051] and para. [0092]-[0094]. The processor 150 may determine whether pressure within the second specified range is sensed to one of graphic objects in operation 870. The second specified range may be, for example, a pressure range of the second threshold pressure (>the first threshold pressure) or more. If the pressure belonging to the second specified range is sensed to one of graphic objects, the processor 150 may execute a function corresponding to the graphic object to, which the pressure belonging to the second specified range is sensed, in operation 880). 
Tse and Lee are related to input devices and user interfaces, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method and user interface disclosed by Tse with Lee’s’ teachings of having a pressure threshold for activating a virtual button, since it would have further improved the user interface, reducing input errors by ignoring inputs that do not meet the pressure threshold and thus validating user selection.

Regarding Claim 16, Tse teaches a device (see Fig. 7, mobile device, abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device) comprising a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on the device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) is configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, output a second control signal operable to initiate output of a haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044] and para. [0062]. Detecting a pressure applied to the one or more virtual buttons by the user, and executing a command corresponding to the pressure applied to the one or more virtual buttons. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example);
wherein the second signal is received based on detection of pressure at a location proximate to the virtual button (see Fig. 8D, para. [0007] and para. [0062]. Detects a pressure applied to the one or more virtual buttons by a user, and executes a command corresponding to the pressure applied to the one or more virtual buttons)
Tse does not explicitly teach wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen.
However, Lee teaches wherein the second signal is received based on detection of pressure above a predetermined threshold on a touchscreen, the pressure at a location proximate to the virtual button (see Figs. 2B-2D, Figs. 3A-3B, para. [0049]-[0051] and para. [0092]-[0094]. The processor 150 may determine whether pressure within the second specified range is sensed to one of graphic objects in operation 870. The second specified range may be, for example, a pressure range of the second threshold pressure (>the first threshold pressure) or more. If the pressure belonging to the second specified range is sensed to one of graphic objects, the processor 150 may execute a function corresponding to the graphic object to, which the pressure belonging to the second specified range is sensed, in operation 880). 
Tse and Lee are related to input devices and user interfaces, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method and user interface disclosed by Tse with Lee’s’ teachings of having a pressure threshold for activating a virtual button, since it would have further improved the user interface, reducing input errors by ignoring inputs that do not meet the pressure threshold and thus validating user selection.

Regarding Claim 17, Tse and Lee teach the device as claimed in claim 16.
Tse further teaches comprising the plurality of virtual buttons (see Figs. 1A-1B, Figs. 5A-5B, para. [0021] and para. [0039]. FIG. 1A and FIG. 1B illustrate a handheld device configured to provide virtual buttons according to aspects of the present disclosure. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102).

Regarding Claim 18, Tse and Lee teach the device as claimed in claim 17.
see Figs. 1A-1B and para. [0021]. , Figs. 5A-5B. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102).

Regarding Claim 19, Tse and Lee teach the device as claimed in claim 18.
Tse further teaches wherein a second surface of the device comprises a touch screen display (see Figs. 1A-1B, Fig. 5A-5B and para. [0021], para. [0039]-[0043] and para. [0051] (touch screen). As depicted in figures 1A-1B and 5A-5B the front surface of the hand held device (102) includes a display in which graphical indicators the form of a translucent shadow or highlight, may be used to indicate to a user the locations of the virtual buttons relative to an edge of the handheld device).

Regarding Claim 20, Tse and Lee teach the device as claimed in claim 18.
Tse further teaches wherein the at least one first surface each comprise a non-display surface (see Figs. 1A-1B and para. [0021]-[0023]. Fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user. As depicted in figure 1A sensors (104, 108 and 112) are placed around the side edged to the handheld device (102) which corresponds to the non-display resurface).

Regarding Claim 21, Tse and Lee teach the device as claimed in claim 17.
Tse further teaches wherein the device comprises one or more of: a capacitive sensor, a force sensor, a resistive deflection sensing array or an inductive sensor (see para. [0021]. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user) that are visually hidden from the outside of the device when assembled (see Fig. 1A and para. [0021]), and wherein the plurality of virtual buttons are operable through the use of the one of more of: the capacitive sensor, the force sensor, the resistive deflection sensing array or the inductive sensor (see para. [0021]. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user).

Regarding Claim 22, Tse and Lee teach the device of claim 16.
Tse further teaches wherein the mode of operation of the device comprises an application running on the device (para. [0039]-para. [0040]. the selection of the virtual buttons may be done based on the application to be performed).

Regarding Claim 27, Tse teaches the method of claim 1.
Tse further teaches wherein the control signal is based on a user defined characteristic (see para. [0006], para. [0039]-[0040], para. [0043] para. [0081] and Fig. 8C. The selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Lee (US 20180224963 A1), further in view of  Hotelling (US 20060197753 A1).

Regarding Claim 6, Tse and Lee teach the method of claim 1.
Tse further teaches that the haptic generators generate haptic feedback to indicate positions of one or more virtual buttons to the user. In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may 
Tse and Lee do not explicitly teach wherein the method further comprises: responsive to receiving a third signal indicating that the one of the plurality of buttons has been engaged by the user of the device in a second mode of engagement, outputting a third control signal operable to initiate a second haptic or audible response corresponding to the one of the plurality of virtual buttons.
However, Hotelling teaches wherein the method further comprises: responsive to receiving a third signal indicating that the one of the plurality of buttons has been engaged by the user of the device in a second mode of engagement, outputting a third control signal operable to initiate a second haptic or audible response corresponding to the one of the plurality of virtual buttons (see para. [0163]. In response to touching a virtual button on the GUI, the haptics may provide force feedback in the form of vibration and the speaker may provide audio feedback in the form of a click. The tactile audio feedback can be used in conjunction with an input event including touch events, motion events, squeeze events. The feedback may provide information so that the user knows that they actually implemented an input (simulates the audio and tactile feel of a button or switch).  In one implementation, the feedback is tied to the level of force being applied to the force sensing devices.  For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release.  The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch.  The "click" and "clock" may be used to simulate a button click when a hard touch is made).


Regarding Claim 7, Tse, Lee and Hotelling teach the method of claim 6.
Hotelling further teaches wherein the one of the plurality of virtual button is engaged in the second mode of engagement when the user applies pressure to a location of the one of the plurality of virtual buttons (see para. [0163]. The feedback is tied to the level of force being applied to the force sensing devices.  For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release.  The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch.  The "click" and "clock" may be used to simulate a button click when a hard touch is made).
Tse, Lee and Hotelling are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse and Lee with Hotelling’s feedback teachings, since it would have improved the feel of an actuating soft button, enhancing the users experience and making the virtual button feel more like a physical button (Hotelling para. [0161]-[0162]).

Regarding Claim 8, Tse, Lee and Hotelling teach the method of claim 6.
Hotelling further teaches further comprising generating the second haptic response such that the second haptic or audible response simulates a button click corresponding to the one of the plurality of virtual buttons that has been engaged in the second mode of engagement (see para. [0163]. The feedback is tied to the level of force being applied to the force sensing devices. For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release. The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch. The "click" and "clock" may be used to simulate a button click when a hard touch is made).
Tse, Lee and Hotelling are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse and Lee with Hotelling’s feedback teachings, since it would have improved the feel of an actuating soft button, enhancing the users experience and making the virtual button feel more like a physical button (Hotelling para. [0161]-[0162]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Lee (US 20180224963 A1), further in view of Jinkinson et al. (US 20120011436 A1, hereinafter Jinkinson)

Regarding Claim 9, Tse and Lee teach the method of claim 1.

	However, Jinkinson teaches wherein the method further comprises: responsive to receiving a plurality of second signals indicating that more than one of the plurality of buttons has been engaged by the user of the device within a predetermined time, outputting a fourth control signal operable to initiate a third haptic or audible response corresponding to said virtual buttons that have been engaged (see para. [0030] As mentioned above, two keys touched in a gestural manner, such as by a swiping action by a user, can provide an input signal of a first key 208 within a predetermined time of receiving an input signal of a second key 210.  The arrow 242 is intended to depict that touch across two keys is in the direction of the scrolling motion 240 of the initial information 206.  It is understood that the number of keys touched needs only to be two keys.  Motion across two keys for example, key 208 and key 210 within a predetermined time, accordingly, provides a scrolling motion of the initial information 206.  As the keys are touched, a form of annunciation may indicate that they have been touched.  For example, the keys may illuminate.  Moreover, an audio sound may provide an indication the keys have been touched)
Tse, Lee and Jinkinson are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized .

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Lee (US 20180224963 A1), further in view of Myers et al. (US 20150130767 A1, hereinafter Myers).

Regarding Claim 23, Tse, Lee and Myers teaches the device of claim 22.
Tse and Lee do not explicitly teach wherein the mode of operation of the device comprises a status of the application running on the device
However Myers teaches wherein the mode of operation of the device comprises a status of the application running on the device (see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Virtual buttons may include buttons specific to a particular software application installed on device 10. Virtual buttons may include locking and unlocking buttons. Virtual buttons may include buttons specific to gaming software installed on device 10. For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Virtual buttons may include images or icons that indicate the current function of the virtual button. Figure 8 depict virtual buttons (80) associated with the voice of a caller in a cellular phone, with music or other medial playback from device 10. Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).
Tse, Lee and Myers are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and interface disclosed by Tse and Lee with Myer’s teachings, since it would have provided customizable virtual buttons that would have reduced system overhead costs and delays associated with creating and assembling individual physical buttons and switches (Myers para. [0047]).

Regarding Claim 26, Tse and Lee teach the method of claim 10.
Tse and Lee do not explicitly teach wherein the mode of operation comprises a status of the application running on the device.
However Myers teaches wherein the mode of operation comprises a status of the application running on the device (see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Virtual buttons may include buttons specific to a particular software application installed on device 10. Virtual buttons may include locking and unlocking buttons. Virtual buttons may include buttons specific to gaming software installed on device 10. For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Virtual buttons may include images or icons that indicate the current function of the virtual button. Figure 8 depict virtual buttons (80) associated with the voice of a caller in a cellular phone, with music or other medial playback from device 10. Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).
Tse, Lee and Myers are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the .

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Lee (US 20180224963 A1), further in view of Smith (US 20170031495 A1).

Regarding Claim 25, Tse and Lee teach the method of claim 1.
Tse further teaches receiving an indication of the location of the pressure on the touchscreen (see Figs. 5A-5B Fig. 8D, para. [0006]-[0007], para. [0039],  para. [0051], para. [0058], and para. [0062]. The method of providing the one or more virtual buttons includes positioning the one or more virtual buttons based upon the one or more locations of the one or more fingers of the user. Detects a pressure applied to the one or more virtual buttons by a user, and executes a command corresponding to the pressure applied to the one or more virtual buttons. The user interface 735 may comprise a touch screen)
Smith teaches receiving an indication of the location of the pressure on the touchscreen and controlling the predetermined threshold based on the location of the pressure (see para. [0027]-[0032] and para. [0049]. The display 120 may be used to output information and may also be used as part of a touch sensing function and a force sensing function. In other words, a user can interact with an image displayed on the display 120 with one or more touches, an applied force, or both touch and force. The touch sensing and force sensing functions can each use or share some or all of the display area. For example, a user can interact with a displayed image by touching and/or by applying a force at various locations on the display 120. The force thresholds may be adjusted based on the location registered by a touch sensor. For example, the force threshold for the forces calculated at each position may be depend on the location of the touch, for example a touch at a corner requiring a higher force threshold for button actuation than a touch near the center of the sensor. The force thresholds may also be adjusted based on one or more configurations registered by a touch sensor. For example, if two or more finger touch locations are registered by the system, the force threshold for the forces calculated at each position may be modified).
Tse, Lee and Smith are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method and interface disclosed by Tse and Lee with Smith’s teachings, since it would have further enhanced the method and user interface by improving accuracy of user’s input 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626   

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                                 03/10/2022